Citation Nr: 0031111	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  96-31 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic skin disorder, claimed as "jungle rot."

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.

3.  Entitlement to service connection for degenerative disc 
disease and arthritis of the lumbosacral spine.

4.  Entitlement to service connection for bilateral defective 
hearing.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for post-traumatic 
stress disorder.

7.  Entitlement to service connection for an "unspecified 
disability," claimed as due to herbicide exposure.

8.  Entitlement to service connection for drug and alcohol 
abuse.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969, including service in the Republic of Vietnam 
from July 1966 to August 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1994 and April 1995 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California. 

In a rating decision of September 1971, the RO denied 
entitlement to service connection for, among other things, 
jungle rot, malaria, and a back disability.  The veteran 
voiced no disagreement with that decision.  Since the time of 
the September 1971 rating decision, the veteran has submitted 
additional evidence in an attempt to reopen his claims.  The 
current appeal ensued.  

In Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), the 
Federal Circuit held that a claim based on the diagnosis of a 
new disorder states a new claim when the new disorder had not 
been diagnosed and considered at the time of the prior 
denial.  Here, at the time of the 1971 rating decision, which 
denied service connection for a back disability, the 
appellant had not been diagnosed with degenerative disc 
disease and arthritis of the lumbosacral spine.  Hence, the 
current appeal does not involve a claim to reopen as to the 
back condition claim but is an original service connection 
claim which the RO has correctly adjudicated on a de novo 
basis.  See Patton v. West, 12 Vet. App. 272, 278 (1999).

At a hearing in August 2000, the issue of entitlement to 
service connection for a liver disorder, claimed as hepatitis 
C, due to Agent Orange exposure or alcohol abuse, was raised 
for the first time.  This matter is referred to the RO for 
its consideration.

Finally, for reasons which will become apparent, the issues 
of entitlement to service connection for a back disorder, 
defective hearing, tinnitus, post-traumatic stress disorder, 
and for drug and alcohol abuse, will be the subjects of the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  In a rating decision of September 1971, the RO denied 
entitlement to service connection for jungle rot and malaria 
on the grounds that the claimed disabilities were not shown 
by the evidence of record.

2.  Evidence submitted since the time of the RO's September 
1971 decision denying entitlement to service connection for 
malaria is duplicative and/or cumulative, and of insufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claims.

3.  Evidence submitted since the time of the RO's September 
1971 decision denying entitlement to service connection for a 
chronic skin disorder claimed as jungle rot is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claims.

4.  The veteran does not currently suffer from any disability 
for which service connection might presumptively be granted 
on the basis of herbicide exposure in the Republic of Vietnam 
and the medical evidence of record contains no suggestion 
that the veteran has a disability which is due to herbicide 
exposure.


CONCLUSIONS OF LAW

1.  The decision of the RO in September 1971 denying the 
veteran's claims for service connection for jungle rot and 
malaria is final.  38 U.S.C.A. §§ 1110, 7105 (West 1991 & 
Supp. 2000).

2.  Evidence received since the RO denied entitlement to 
service connection for malaria in September 1971 is neither 
new nor material, and insufficient to a reopening of the 
veteran's prior claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (2000).

3.  Evidence received since the RO denied entitlement to 
service connection for a chronic skin disorder claimed as 
jungle rot in September 1971 is new and material, and 
sufficient to reopen this claim.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).

4.  An "unspecified disability" due to herbicide exposure 
was not incurred in or aggravated by active military service, 
nor may such a disability be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of any of the disabilities at issue.  At the time of 
the veteran's service separation examination in January 1969, 
all pertinent clinical evaluations were within normal limits, 
and no pertinent diagnoses were noted.  

A VA record of hospitalization covering the period from late 
March to early May 1971 reflects that the veteran's chief 
complaint upon admission was of being strung out on heroin 
for approximately nine years.  Psychological testing showed 
drug addiction in a person with a pseudoneurotic 
schizophrenic personality.  He was accepted for Methadone 
maintenance.  While hospitalized he underwent rhinoplasty 
with submucosal resection.  In addition, he was treated for a 
rather bad case of cellulitis of both heels of his feet.

Radiographic studies of the veteran's lumbosacral spine 
conducted during a period of VA hospitalization in October 
and November 1979 were significant for "suggested muscle 
spasm."  The pertinent diagnosis noted was low back spasms.

During the course of a VA medical examination in April 1980, 
the veteran complained of intermittent lower lumbar back 
pain, which came in spasms, and was located throughout the 
veteran's lower back.  Additionally noted was that the 
veteran had experienced low back pain and/or spasms in the 
past.  

At the time of a period of VA hospitalization in May 1980, 
the veteran gave a history of malaria in 1967.

In correspondence of March 1989, the veteran's private 
physician wrote that the veteran was under his care for 
chronic low back strain versus disc disease.  According to 
the veteran's physician, his back symptoms first occurred in 
late May 1988, "while lifting a carton of dividers."

During the course of a private orthopedic evaluation in late 
August 1989, the veteran stated that, in late May 1988, while 
at work, he had been attempting to lift steel dividers 
weighing approximately 75 to 85 pounds, when he experienced 
the "immediate onset" of sharp pain in his lower back.  
Reportedly, at the time of the aforementioned, the veteran 
was unable to stand erect.  The veteran further commented 
that, in 1985 or 1986, he sustained injury to his back while 
lifting a metal object weighing approximately 100 pounds.  At 
that time, he was reportedly placed on temporary total 
disability and physical therapy for a period of three weeks.  
The clinical impressions noted at the time of examination 
were of musculoligamentous strain of the lumbosacral spine; 
early degenerative arthritis of the lumbosacral spine, "per 
X-rays;" and rule out herniated lumbar disc.  

On subsequent private orthopedic examination in early October 
1989, it was noted that the veteran had injured his lower 
back "in approximately 1985 or 1986 in a lifting incident at 
work."  At that time, he was disabled for approximately three 
weeks, and returned to work without restrictions.  According 
to the veteran, he had been asymptomatic until his current 
injury.  Accordingly, in the opinion of the veteran's 
physician, his present disability was "due to the injury of 
May 31, 1988."

During the course of a private orthopedic examination in June 
1990, the veteran stated that, two years earlier, he had been 
lifting a box weighing approximately 85 pounds at work, when 
he experienced the onset of pain in his lower back.  
Radiographic studies conducted as part of the veteran's 
orthopedic examination showed lateral osteophytes at the 
level of the 3rd lumbar vertebra, as well as some anterior 
osteophyte formation at the level of the 5th lumbar vertebra 
and 1st sacral segment, though with no spondylolysis or 
spondylolisthesis.  In the opinion of the examiner, the 
veteran exhibited minimal radiographic or physical 
examination findings correlating with his "severe" subjective 
complaints of pain.  

During the course of a VA evaluation in September 1991, the 
veteran gave a history of hearing loss for 20 years, as well 
as a prior "industrial" injury to his back. 

In a statement of January 1992, the veteran's private 
physician commented that the veteran had been under his care 
for over 3 1/2 years, and that, initially, the veteran had 
been referred to his office for an "occupationally incurred 
lower back injury."

Following a VA audiometric examination in January 1994, it 
was noted that the veteran exhibited a bilateral high 
frequency sensorineural hearing loss, which was somewhat 
worse in the right ear.

In February 1994, a VA general medical examination was 
accomplished.  At the time of examination, the veteran stated 
that, in 1966, he had hurt his back while pulling a "hitch 
unit" from one personnel carrier to another in a rice paddy.  
According to the veteran, he did not report to sick call 
following this incident "because he was in combat."  In late 
May 1988, the veteran reportedly reinjured his low back while 
at work.  At that time, the veteran was apparently informed 
that he had a herniated nucleus pulposus at the level of the 
2nd and 3rd lumbar vertebrae.  The veteran further stated 
that, in 1966, he had suffered "jungle rot" and malaria while 
in the Marine Corps in Vietnam.  According to the veteran, at 
that time, he was medivaced to a hospital, and hospitalized 
"for four weeks."  He further stated that, during his period 
of service in Vietnam, he had been exposed to Agent Orange.  
The pertinent diagnoses noted were injuries to the low back; 
jungle rot, by history; malaria, by history; exposure to 
Agent Orange, by history; moderate spurs at the margins of 
the 3rd, 4th, and 5th lumbar vertebrae; and mild narrowing of 
the L4-L5 interspace.  

During the course of a VA Agent Orange protocol examination 
in February 1994, the veteran gave a history of "jungle rot" 
on both feet since 1966.  The veteran complained of itching 
and raw skin, as well as a problem with his right toenail.  
Additionally noted were complaints of redness and irritation 
on the veteran's forehead when the weather was hot.  
According to the veteran, this problem with "redness and 
irritation" had "come and gone" for the past 25 years.  The 
veteran gave no history of acne, or of any blistering.  He 
had, however, been using cream on his feet for approximately 
one month (possibly an antifungal medication).  On physical 
examination, the skin of the veteran's forehead was within 
normal limits.  There was a small amount of hyperkeratotic 
skin on the heels of the veteran's feet, though with no 
scaling.  Additionally noted was the presence of mottled 
hypo-and hyper-pigmentation on both of the veteran's lower 
ankles.  The veteran's right big toenail was somewhat 
thickened, with a crumbling nail plate, and a positive KOH.  
The clinical assessment was probable treated tinea pedis; and 
"onycomycosis."

On VA audiometric examination conducted in early March 1994, 
the veteran stated that he had first noticed a hearing loss 
in about 1989.  However, since that time, it had "gotten 
worse," with the veteran experiencing particular difficulty 
with voices over the past five years.  Reportedly, the 
veteran's history of noise exposure included exposure to 
gunfire, rockets, and motor and engine noise, as well as 
power tools.  Further noted were problems with "occasional 
tinnitus."  According to the veteran, his tinnitus had begun 
in approximately 1985, and was "sometimes unilateral, 
sometimes bilateral."  Additionally noted was that the 
veteran's tinnitus was periodic in nature, occurring 2 to 3 
times per week, and lasting from 30 to 60 seconds.  
Audiometric examination revealed hearing within normal limits 
in the left ear, with a moderate to moderately severe high 
frequency sensorineural hearing loss in the right ear.

On VA psychiatric examination in March 1994, the veteran 
stated that he served in the Marine Corps from January 1966 
to 1969, a portion of which represented service in the 
Republic of Vietnam, "in combat."  According to the veteran, 
while in service, he "saw too many of his friends killed," 
and, consequently, hated the Vietnamese.  The veteran stated 
that, following his discharge, he became addicted to heroin, 
and in 1971, was placed on Methadone.  He currently used no 
"mind altering or illicit drugs."  The veteran stated that he 
attempted to "block out" thoughts of Vietnam, because, were 
he to allow himself "to think," he would see "blood, dead 
people, and body parts."  The veteran commented that, 
following his discharge, he began to carry a gun, and "felt 
paranoid," tending to "keep his back to the wall," and avoid 
crowds.  The veteran complained of "severe threatening 
nightmares," and stated that he spent 13 months in Vietnam, 
mostly in combat where he was "a foot soldier."  In addition, 
while in Vietnam, the veteran reportedly served as a crewman 
on an ATC 33, and as a squad leader.  He further stated that 
he "saw much combat," but really preferred "not to go into 
any more detail than he already had."  The veteran did, 
however, vividly recall rocket and mortar attacks, and 
various "night patrols," during the course of which he was in 
"constant fear."  The pertinent diagnoses noted were moderate 
to severe post-traumatic stress disorder; and polysubstance 
dependence, currently in remission, "most likely associated 
with post-traumatic stress disorder."

In late April 1994, a VA dermatologic examination was 
accomplished.  At the time of evaluation, the veteran gave a 
history of fungal infection (jungle rot) since 1967, which 
reportedly resolved in 1971, but left the veteran with dark 
pigmentation on the dorsal area of both of his feet, and on 
his ankles and tibia.  Reportedly, the veteran had 
experienced a rash with pustules on his forehead which 
occurred during the summer, as well as a rash on his 
bilateral upper extremities and hands, which had not occurred 
for the past 10 to 12 years.  Additionally noted was a 
history of problems with the right first toenail since 1967, 
which had improved over the years.  The pertinent diagnosis 
was of a history of rash on both ankles and feet, probably 
due to tinea pedis, and currently consisting of only a mild 
post inflammatory hyperpigmentation and subungual debris on 
the right first toenail.

VA outpatient treatment records covering the period from 
August to October 1994 show treatment during that time for 
various skin problems.  In mid October 1994, there was noted 
an assessment of probable onychomycosis.  

A private pathology report dated in October 1998 was 
consistent with the presence of seborrheic keratosis. 

During the course of a videoconference hearing before a 
Veteran's Law Judge in early August 2000, the veteran's 
representative testified that, during the veteran's service 
in Vietnam, he often fired his rifle without "any protective 
covering over his ears."  The veteran himself testified that, 
while attempting to "put a new track" on an armored personnel 
carrier in Vietnam, he had injured his back.  As regards the 
veteran's skin disorder, he testified that, while in Vietnam, 
"in the rice paddies in the jungle," he had broken out in a 
"fungus."

New and Material Evidence to Reopen Claims of Entitlement to 
Service Connection for "Jungle Rot" and Malaria.  The veteran 
in this case seeks service connection for a chronic skin 
disorder ("jungle rot") and malaria.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  However, once entitlement to service connection 
for a given disorder has been denied by a decision of the RO, 
that determination, absent disagreement by the veteran within 
one year, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000).  Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (2000).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers, and is neither 
cumulative nor redundant.  Evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge  at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of the prior RO decision in 
September 1971, it was determined that service medical 
records made no reference to jungle rot or malaria, nor were 
such disorders noted on the veteran's separation examination 
of January 1969.  Accordingly, service connection was denied 
for jungle rot and malaria as not shown by the evidence then 
of record.  The veteran voiced no disagreement with the RO's 
decision, with the result that the September 1971 rating 
decision became final.

Evidence received since the time of the RO's rating decision, 
consisting of numerous VA and private medical records and 
examination reports, as well as the veteran's testimony and 
that of his spouse, while arguably "new" in the sense that it 
was not previously of record, is not "material" as to the 
issue of entitlement to service connection for malaria.  No 
medical evidence has been added to the record which 
demonstrates that the veteran has at any time experienced a 
bout or bouts of malaria.  The veteran's opinion (buttressed 
by that of his spouse) that he has malaria does not 
constitute competent medical evidence, inasmuch as there is 
no evidence that he or his spouse are trained in the field of 
medicine.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, 
the evidence as to the veteran's claim of entitlement to 
service connection for malaria is not material and this claim 
is not reopened.

Evidence presented since the time of the 1971 decision 
reflects that the veteran has been shown to suffer from tinea 
pedis, onychomycosis, and seborrheic keratosis.  Inasmuch as 
the basis for the 1971 denial was that no chronic skin 
disorder had been shown, the evidence added to the record 
since that time is both new and material.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
chronic skin disorder is reopened.

Adjudication of the veteran's claim of service connection for 
a chronic skin disorder does not end with the finding that 
the claim is reopened.  VA has a duty to assist the veteran 
in developing facts pertinent to the claim.  Here, the Board 
finds that additional development is necessary in order to 
comply with the duty to assist.

Entitlement to Service Connection for an "Unspecified 
Disability" Due to Herbicide Exposure.  As noted above, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Additionally, where a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
even though there is no record of such disease during 
service:  chloracne or other acneiform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, porphyria cutanea tarda, prostate cancer, 
acute and subacute peripheral neuropathy, respiratory cancers 
(i.e., cancers of the lung, bronchus, larynx, or trachea) or 
soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(a) 
(1999).  These diseases shall become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall become manifest to a degree of 10 percent or 
more within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.307(a)(6)(ii) (1999).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed, when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
any evidence whatsoever of any "unspecified disability" which 
might reasonably be attributed to herbicide exposure.

The veteran filed a claim for service connection for 
residuals of Agent Orange exposure, but he failed to identify 
any specified disability which he felt to be the result of 
exposure to Agent Orange.  On no occasion has any disability 
been in any way attributed to Agent Orange exposure by the 
clinical data of record.  Moreover, the veteran does not 
currently suffer from any disease or disability for which 
service connection might presumptively be granted on the 
basis of herbicide exposure in the Republic of Vietnam.  
38 C.F.R. § 3.309 (2000).  The veteran's opinion that he has 
a disability which is in some way "linked" to exposure to 
Agent Orange does not constitute medical evidence, inasmuch 
as there is no evidence that he is trained in the field of 
medicine.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Under such 
circumstances, the veteran's claims for service connection 
for disability due to Agent Orange exposure must be denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for malaria, 
the claim is denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection a chronic skin 
disorder, claimed as "jungle rot," is reopened.

Service connection for an "unspecified disability," claimed 
as due to herbicide exposure, is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

As noted above, the veteran has been accorded several 
examinations by VA.  However, no opinions were requested or 
obtained as to the possibility of a relationship between 
disorders found on examination and the veteran's military 
service.  The changes in the law brought about by the 
Veterans Claims Assistance Act of 2000 require that VA 
request an opinion when it is necessary to make a decision on 
the claim, such as when the medical opinion will address the 
final issue necessary to be resolved before determining 
whether the claim should be granted or denied.  When seeking 
a medical opinion, it is essential to be very clear as to 
what information or opinion VA is seeking.  VA should send 
the claims file or excerpts of pertinent information from the 
claims file with the opinion request and direct the medical 
examiner to review it and provide a rationale for any 
opinion.  See VBA Fast Letter 00-87 (November 17, 2000).

As to the issue of service connection for post-traumatic 
stress disorder, the Board observes that the veteran served 
in Vietnam from July 1966 to August 1967.  VA psychiatric 
examination in March 1994 resulted in diagnoses of moderate 
to severe post-traumatic stress disorder, and polysubstance 
dependence, currently in remission, "most likely associated 
with post-traumatic stress disorder."  The diagnosis of post-
traumatic stress disorder, given his service in Vietnam, 
raises the possibility of some relationship between the 
veteran's psychiatric symptomatology and an incident or 
incidents of his active service.  Nonetheless, there exists 
some question as to the exact nature and etiology of that 
disability.  This is particularly the case given the absence 
of any detailed description and/or verification of the 
veteran's claimed inservice stressors, and the relationship, 
if any, between those stressors and the veteran's currently-
diagnosed post-traumatic stress disorder.  In point of fact, 
certain critical elements of the diagnosis of post-traumatic 
stress disorder, most fundamentally, those concerning the 
existence of a stressor or stressors, appear to have been 
based wholly upon statements of history provided to a VA 
examiner or examiners by the veteran.  The question of 
whether the veteran was exposed to a stressor in service is a 
factual determination, and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet. App. 190 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In the 
case of Zarycki v. Brown, 6 Vet. App. 91 (1993),  the United 
States Court of Appeals for Veterans Claims (Court) set forth 
the analytical framework for establishing the presence of a 
recognizable stressor, which is the essential prerequisite to 
support a diagnosis of post-traumatic stress disorder.  The 
Court's analysis divides into two major components, with the 
first component involving the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as to whether the stressful 
event is of the quality required to support a diagnosis of 
post-traumatic stress disorder.  

With regard to the first component of the Court's analysis, 
under 38 C.F.R. § 3.304, the evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a claim of entitlement to service connection for 
post-traumatic stress disorder will vary depending upon 
whether or not the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  Whether 
or not a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
service department evidence.  In other words, the claimant's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, in and of themselves, to establish this fact.  
The record must first contain recognized military citations 
or other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  If the determination 
with respect to this step is affirmative, then a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence, and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," which is to say, 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, at 98.

A review of the record reflects that the veteran's DD Form 
214 contains no reference to any particular combat citation.  
Moreover, administrative records currently on file do not 
show that the veteran was entitled to receive awards or 
decorations appropriate to his branch of service and noting 
participation in combat with the enemy, such as the Combat 
Action Ribbon.  However, it must be emphasized that the 
Combat Action Ribbon was only created in February 1969, long 
after the veteran's service in Vietnam during 1966 and 1967.  
Additionally, during the course of a VA psychiatric 
examination in March 1994, the veteran stated that he spent 
"13 months in Vietnam, mostly in combat."  He further stated 
that, were he to allow himself "to think," he would see 
"blood, dead people, and body parts."  Regrettably, none of 
the veteran's claimed "stressors" has been submitted to the 
appropriate authority for verification, in part due to the 
fact that, at present, the veteran has failed to provide 
information in sufficient detail to enable such verification.

The Board observes that, where the record does not contain 
recognized military citations or other supportive evidence 
that the veteran "engaged in combat with the enemy," the 
Court in Zarycki held that the record must contain evidence 
which corroborates the veteran's testimony as to the 
incurrence of the claimed stressor or stressors.  The case of 
Zarycki makes it clear that the veteran's lay testimony, in 
and of itself, is not enough to establish the alleged 
stressor.  Moreover in Cohen v. Brown, 10 Vet. App. 128 
(1997), the Court altered its analysis in connection with 
claims for service connection for post-traumatic stress 
disorder.  Significantly, the Court pointed out that the VA 
has adopted the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
In Cohen, the Court took judicial notice of:

the effect of the shift in the diagnostic 
criteria.  The major effect is this:  The 
criteria have changed from an objective 
("in almost anyone") standard in 
assessing whether a stressor is 
sufficient to trigger post-traumatic 
stress disorder to a subjective standard.  
The criteria now require exposure to a 
traumatic event and response involving 
intense fear, helplessness, or horror.  A 
more susceptible individual may have 
post-traumatic stress disorder based on 
exposure to a stressor that would not 
necessarily have the effect on "almost 
everyone."  The sufficiency of the 
stressor is accordingly now a clinical 
determination for the examining mental 
health professional.

Cohen v. Brown, 10 Vet. App. 128 (1997).

As noted above, despite the presence of copious VA and 
private records in the veteran's claims file, an attempt to 
verify the stressors asserted as a basis for his alleged 
post-traumatic stress disorder has yet to be undertaken.  
Such verification is, arguably, vital to a proper 
adjudication of the veteran's claim for service connection 
for post-traumatic stress disorder.  

Statutory provisions of title 38 operate to bar an award of 
direct service connection for disability resulting from drug 
use.  Section 101(16) defines the term "service-connected" to 
mean "with respect to disability or death, that such 
disability was incurred or aggravated, or that the death 
results from a disability incurred or aggravated, in line of 
duty in the active military, naval or air service."  Emphasis 
added.  Section 105(a) provides, in pertinent part,  

An injury or disease incurred during 
active military, naval or air service 
will be deemed to have been incurred in 
line of duty and not as a result of the 
veteran's own misconduct when the person 
on whose account the benefits are claimed 
was, at the time the injury was suffered 
or disease contracted, in active 
military, naval or air service, whether 
on active duty or authorized leave, 
unless such injury or disease was the 
result of the person's own willful 
misconduct or abuse of alcohol or drugs. 

Thus, inasmuch as the appellant's claim was filed after 
October 31, 1990, (See Pub. L. No. 101-508, § 8052(b) 104 
Stat. 1388 (1990) (found at 38 U.S.C. § 105 note),  the RO 
was correct in holding that direct service connection for 
disease or injury resulting from abuse of alcohol or drugs is 
precluded by statute from qualifying as having been incurred 
in the "line of duty" and, for that reason, cannot be service 
connected.  38 U.S.C.A. §§ 101(16) and 105(a).

However, the record raises a claim of entitlement to service 
connection for drug abuse on a secondary basis.  Pursuant to 
38 C.F.R. § 3.310(a), a "disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition."  The VA psychiatric examination in March 1994 
resulted in a diagnosis of polysubstance dependence, "most 
likely associated with post-traumatic stress disorder."  

The Court has held that while compensation may not be paid 
for any disability resulting from abuse of alcohol or drugs, 
the plain language of the statute does not preclude the 
granting of service connection for abuse of alcohol or drugs.  
See Barela v. West, 11 Vet. App. 280 (1998).  In Barela, the 
Court held that this may be a distinction with a real 
difference since compensation is but one of the potential 
title 38 benefits which could flow from a determination that 
a disability is service connected.  Id.  For instance, 
dependents of a veteran may be entitled to educational 
assistance if the veteran died of a service-connected 
disability.  See 38 U.S.C.A. §§ 3510, 3501(a)(1).  Thus, the 
Court concluded that the Board improperly relied upon the 
provisions of 38 U.S.C.A. § 1110 in dismissing the 
appellant's claim for secondary service connection for drug 
abuse.  See Barela, supra.  Inasmuch as the veteran's claim 
of entitlement to service connection for drug and alcohol 
abuse as secondary to PTSD is deemed to be "inextricably 
intertwined" with the issue of entitlement to service 
connection for PTSD, the Board will defer a decision as to 
this issue pending completion of the development set forth 
below.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 1994, the date of the 
veteran's most recent VA psychiatric 
examination for compensation purposes, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign any necessary 
authorization for release of any private 
medical records to the VA.

2.  In addition, the RO should once again 
request from the veteran a comprehensive 
and detailed statement regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be requested to provide specific details 
of the claimed stressful events such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary in order to obtain 
supportive evidence, and that he must be 
as specific as possible because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.

3.  Following receipt of the 
aforementioned information, the RO should 
review the file and prepare a summary of 
the veteran's claimed stressors.  This 
summary, and all associated documents, 
should be sent to the U.S. Department of 
the Navy, Headquarters, U.S. Marines, 
Marine Corps Historical Center, Building 
58, Washington Navy Yard, 901 M Street, 
S.E., Washington, D.C. 20734-5040, in 
order that they might provide any 
information which could corroborate the 
veteran's alleged stressors.

4.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  In any event, the RO 
should specifically render a finding as 
to whether the veteran "engaged in combat 
with the enemy."  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify which stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
evidence.

5.  The RO should then arrange for the 
veteran to be examined by a psychiatrist.  
The RO should specify for the examiner 
the stressor or stressors which it has 
determined are established by the record, 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of post-traumatic 
stress disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder(s).  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly upon 
whether the events claimed by the veteran 
as a stressor or stressors, and confirmed 
by the RO, are of a quality required to 
produce post-traumatic stress disorder.  
If so, the examiner should also comment 
explicitly on whether there is a link 
between such a stressor or stressors and 
the current diagnosis of post-traumatic 
stress disorder.  The report of the 
examination should include a complete 
rationale for all opinions expressed, and 
the claims folder should be made 
available to the examiner prior to the 
examination. 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Additionally, the RO 
should ensure that any opinions necessary 
to make a decision on the claims of 
entitlement to service connection for a 
back disability, defective hearing, 
tinnitus, and drug and alcohol abuse have 
been requested and obtained.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

Following completion of the above actions, the RO should 
review the evidence, and determine whether the veteran's 
claim may now be granted.  The issue of entitlement to 
service connection for drug and alcohol abuse should be held 
in abeyance, pending completion of the development described 
above regarding the issue of entitlement to service 
connection for post-traumatic stress disorder.  See Barela v. 
West, 10 Vet. App. 280 (1998).  If any benefit sought on 
appeal remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 18 -

- 1 -


